PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/389,499
Filing Date: 19 Apr 2019
Appellant(s): Bradner et al.



__________________
Robert G. Hartman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 5, 7-8, 12-15, 19-22 and 26 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Pub. No. 2017/0031503 to Rosenberg et al. (hereinafter, “Rosenberg”).

(2) Response to Argument
	On page 12, Appellant argues that Rosenberg fails to teach or suggest “presenting virtual hand releasing a virtual object on a display at least partly in response to …third data [indicating a velocity of a handheld controller] or a predetermined amount of time expiring”.

	In response: Appellant’s assertions are incorrect. As shown in fig. 3 and para. [0095], Rosenberg disclosed moving the virtual object--grasped by the virtual tool--throughout the virtual environment according to motion of the input device i.e. the sling within the real space while the grasping magnitude exceeds a threshold magnitude; and then release the virtual object from the virtual tool once the grasping magnitude drops i.e. velocity of handheld controller corresponding to the relative position of the right input device to the left input device at the slippage time. Rosenberg further explained in para. [0067 and 0085], note that the computer system can also "slip" the virtual object relative to the virtual tool as the force magnitude of the first input and/or the force magnitude of the second input decrease relative to a speed with which the input device is moved throughout the real space. Also see, para. [0055], the computer system can update the virtual surface (or the virtual object) rendered within the virtual environment accordingly in Block S160 described below, such as by generating a new two-dimensional or three-dimensional digital frame representing the virtual environment given a current viewing position of the user and then uploading the new frame to a digital display, VR headset, or AR headset for presentation to the user substantially in real-time.
In addition to that, Rosenberg in para. [0097] teaches a user's hand based on relative positions of each discrete input area represented in the touch image and a digital human hand model stored locally on the computer system in Blocks S230, S232, and S234, as shown in FIG. 5. The computer system can then generate a gesture defining adduction and abduction positions of each virtual finger of a virtual hand model based on locations and labels of each discrete input area in the set of discrete input areas in Block S240; specifically, the computer system can update the lateral positions of virtual fingers on a virtual hand model to align to the real positions of fingers detected on the touch sensor surface(s) of the input device i.e. storing hold and release data. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Hilina K. Demeter
/HILINA K DEMETER/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        
Conferees:
/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        
/KING Y POON/
Supervisory Patent Examiner, Art Unit 2675          
                                                                                                                                                                                              Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.